DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment, filed on 05/18/2022, has been received and made ofrecord. In response to the Non-Final Office Action, dated 10/25/2022, Claims 1-5 and 7-17 are amended, Claims 1-17 are pending in current application.

Response to Remarks/Arguments
Applicant's arguments filed on 01/25/2022 have been fully considered.
In the Arguments/Remarks: 
Re: Claim Objection
Claims and Drawings objections has been withdrawn.
Re: Rejection of the Claims Under 35 U.S.C. § 101
Rejection made under 35 USC § 101 has been withdrawn in view of claim amendments.
Re: Rejection of the Claims Under 35 U.S.C. § 112(b)
Rejections made under 35 USC § 112(b) has been withdrawn in view of claim amendments.
Re: Nonstatutory Double Patenting Rejection
	The nonstatutory double patenting rejection has been withdrawn in view of the amendments. 

Re: Claim interpretation Under 35 U.S.C. § 112(f)
	Claim interpretation Under 35 U.S.C. 112(f) has been withdrawn.
Re: Rejection of the Claims Under 35 U.S.C. § 103 
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive or moot because the arguments do not apply to the references as used in the current rejection.

ALLOWABLE SUBJECT MATTER
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, over Lee et al. (US 2019/0171209) and Irion et al. (US 2017/0313305) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-8 depend upon either directly or indirectly independent claim 1; therefore, these claims are also allowed by virtue of dependencies.
Regarding Claim 9, the closest prior arts, over Lee et al. (US 2019/0171209) and Irion et al. (US 2017/0313305) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 9. Therefore, Claim 9 is considered novel and non-obvious and is therefore allowed. Claims 10-16 depend upon either directly or indirectly independent claim 9; therefore, these claims are also allowed by virtue of dependencies.

EXAMINER COMMENTS
For compact prosecution the examiner proposed an amendment to Claim 17, such as claim 17 would be allowable if re-written with the limitations of “transmitting, by the infrastructure facility, a control release command to the vehicle; receiving, by the infrastructure facility, a driving authority of the vehicle; and returning, by the  infrastructure facility, the driving authority to the vehicle” and in combination with other limitations of claim 17. 
Applicants’ representative stated that he would discuss the proposed amendments for allowance with the client and follow up with the Examiner by Sep 2nd, 2022. The examiner left a message to the applicants’ representative if no response has been received by the end of September 6th, a final rejection will be issued. However, no response has been received as of September 6th 2022.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hiyokawa et al. (US 2021/0180954) (hereinafter Hiyokawa) in view of Lee et al. (US 2019/0171209) (hereinafter Lee) in view of Irion et al. (US 2017/0313305, this reference is from IDS filed on 06/26/2020) (hereinafter Irion).

Claim 17. Hiyokawa et al. (US 2021/0180954) (hereinafter Hiyokawa) teaches, a non-transitory computer-readable recording medium having a program recorded thereon (See Para. [0065]-[0066], discloses “The CPU 301 reads out various control programs (computer programs) stored, for example, in the ROM 302, and implements various functions in accordance with instructions defined in the various control programs”), the program to direct a processor to perform acts of:
establishing, by an infrastructure facility comprising the processor and a transceiver, a communication with a vehicle (See Fig. 1-3, Para. [0059], discloses “management device 101 [construed as claimed infrastructure facility], which comprised a CPU 301 [construed as claimed “processor”] and communication I/F 304 [construed as claimed “transceiver”, and/or see Para. [0069], “the communication interface 304 implements transmission and reception of signals by wireless communication between the management device 101 and the vehicle V”. Additionally, see Para. [0116], Fig. 5) and ; 
transmitting, by the infrastructure facility, a guide route to the vehicle after the communication is established (See Para. [0114], [0116], Fig. 5, discloses “the navigation route generation unit 514 of the management device 101 [i.e., claimed infrastructure facility] generates navigation routes to the vehicle control device 410/ vehicle”, and see Para. [0183], discloses “the vehicle control device 410/vehicle receives map data from the management device 101, wherein the map data includes information for identifying the normal absolute positions”); and 
receiving, by the infrastructure facility, a notification that an autonomous valet parking is completed from the vehicle after the vehicle is parked at the target position based on the guide route (See Para. [0116], “transmits predetermined completion notifications to the management device 101 when the automated parking and the automated retrieval are completed”).
Nevertheless, Hiyokaya does not explicitly spell out, wherein the infrastructure facility transmits a target position to the vehicle.
However, in the same field of endeavor, Irion teaches, transmitting, by the infrastructure facility, a target position (See Para. [0070], “the parking facility management transmits the reserved parking space/parking position) [construed as target position] to the vehicle). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee with the teaching of Irion to incorporate the feature of transmitting parking position, i.e., target position information to autonomous vehicle in order to park vehicle on the target position, thereby and the vehicle advantageously does not need to unnecessarily wait for an autonomous parking process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664